DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks and amendments filed on 12/15/20.  Claims 21 and 31 have been amended.  Claims 41-43 have been newly added.  Claims 21-43 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tso USPA_20140256899_A1 in view of Turner USPA_20090283939_A1. 
Tso discloses a film (Title) comprising ethylene alpha-olefin copolymer composition characterized by having a density in the range of 0.910 g/cc to 0.930 g/cc, melt index from 0.5 to 3 g/10 min, Mw/Mn ranging from 3.4, Mw from 86 kg/mol to 160 kg/mol, and Mz ranging from 210 kg/mol to 500 kg/mol (Abstract); all of which substantially overlaps with Applicants’ claimed ranges.  Given the aforementioned Mz and Mw ranges, the Mz/Mw, of Tso, would also fall into the claimed range of instant Claim 25.  Furthermore, Tso discloses the CY-a parameter for said composition to range from 0.400 to 0.680 (paragraph 0057); thereby teaching the instantly claimed ranges.  Additionally, Tso discloses having an ATREF profile that has two peaks (paragraph 0059) corresponding to temperatures ranges (See Figure 1) that overlaps with the temperature ranges being claimed in instant Claims 21 and 23.  Also, Tso discloses a MD Elmendorf tear strength ranging from 70 to 300 g/mil and the TD Elemendorf tear strength ranging from 250-650, and having an MD:TD ratio (paragraph 0064) that overlaps with Applicants’ claimed ranges.  Moreover, Tso discloses having a haze of less than 10% and a dart impact strength of greater than 500 g/mil (Table 3) as is being claimed by Applicants.  Tso discloses using 1-butene, 1-hexene, and 1-octene (paragraph 0039) as is being claimed by Applicants.  Tso discloses using a single reactor (paragraph 0019) and a post reactor blend (paragraph 0018), as is being claimed by Applicants.  Tso further discloses using two homogeneously branched (paragraph 0032) ethylene polymer components (paragraph 0069), each of which can have a HLMI/MI ranging from 12 to 26 g/10 min (paragraph 0045) thereby teaching Applicants’ claimed ranges.  Tso specifically discloses that its MTE-A ethylene polymer component (corresponds to claimed second ethylene polymer component) can range Tso discloses making a blown film (corresponds to claimed article) having a thickness of 25 microns (0.98 mils) (paragraph 0061) thereby teaching Applicants’ claimed range. 
2.	However, Tso doesn’t disclose its MTE-A ethylene polymer component (corresponds to claimed second ethylene polymer component) having a higher density than its MTE-B (corresponds to claimed first ethylene polymer component).
3.	Turner discloses polyolefin compositions comprising an ethylene polymer component that can have a density of 0.920 g/cm3 in a concentration of 80 wt%, while also having a second ethylene polymer component (corresponds to claimed second ethylene polymer component) having a density of 0.965 g/cm3 in a concentration of 20 wt% (Abstract) wherein both components are homogeneously branched (paragraph 0048) and can provide enhanced physical properties such as improved resin stiffness, with minimal, or no, loss in stress crack resistance and impact resistance (paragraph 0002).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the densities, of the first and second ethylene components, of Tso, by using the aforesaid densities, of Turner. One of ordinary skill in the art would have been motivated in doing so in order to obtain enhanced physical properties such as improved resin stiffness, with minimal, or no, loss in stress crack resistance and impact resistance.
s 31-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tso USPA_20140256899_A1. 
5.	Regarding Claims 31-43, Tso discloses a film (Title) comprising ethylene alpha-olefin copolymer composition characterized by having a density in the range of 0.910 g/cc to 0.930 g/cc, melt index from 0.5 to 3 g/10 min, Mw/Mn ranging from 3.4, Mw from 86 kg/mol to 160 kg/mol, and Mz ranging from 210 kg/mol to 500 kg/mol (Abstract); all of which substantially overlaps with Applicants’ claimed ranges.  Given the aforementioned Mz and Mw ranges, the Mz/Mw, of Tso, would also fall into the claimed range of instant Claim 35.  Furthermore, Tso discloses the CY-a parameter for said composition to range from 0.400 to 0.680 (paragraph 0057); thereby teaching the instantly claimed ranges.  Additionally, Tso discloses having an ATREF profile that has two peaks (paragraph 0059) corresponding to temperatures ranges (See Figure 1) that overlaps with the temperature ranges being claimed in instant Claims 31, 33, and 41.  Also, Tso discloses a MD Elmendorf tear strength ranging from 70 to 300 g/mil and the TD Elemendorf tear strength ranging from 250-650, and having an MD:TD ratio (paragraph 0064) that overlaps with Applicants’ claimed ranges.  Moreover, Tso discloses having a haze of less than 10% and a dart impact strength of greater than 500 g/mil (Table 3) as is being claimed by Applicants.  Tso discloses using 1-butene, 1-hexene, and 1-octene (paragraph 0039) as is being claimed by Applicants.  Tso discloses using a single reactor (paragraph 0019) and a post reactor blend (paragraph 0018), as is being claimed by Applicants.  Tso further discloses using two homogeneously branched (paragraph 0032) ethylene polymer components (paragraph 0069), each of which can have a HLMI/MI ranging from 12 to 26 g/10 min (paragraph Tso specifically discloses that its MTE-A ethylene polymer component (corresponds to claimed second ethylene polymer component) can range from 20 to 50 wt% while its MTE-B (corresponds to claimed first ethylene polymer component) can range from 50 to 80% (paragraph 0069) thereby teaching Applicants’ claimed concentration ranges.  Also, Tso discloses making a blown film (corresponds to claimed article) having a thickness of 25 microns (0.98 mils) (paragraph 0061) thereby teaching Applicants’ claimed range. 
6.	All of the limitations of these claims have been rendered obvious above except for the claimed CY-a values for the claimed first and second ethylene polymer components.  Although the applied art of record doesn’t disclose that explicitly, given the substantial similarities between the two components with that of Tso, it would be expected for the latter to inherently possess the same CY-a values as that being claimed.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 23, 2020